 In the Matter of J. CHARLES MCCULLOUGHSEED COMPANYandGEN-ERAL WAREHOUSEMEN,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,,CHAUFFEURS,WAREHOUSEMEN AND HELPERS UNION OF AMERICA,LOCAL 418,A. F. L.Case No. 9-B-1565.-Decided November14, 194.4Mr. Cornelius J. Petahold,of Cincinnati,Ohio,for the Company.Messrs.H. J. Zolg,Bert Cook,andJames Tone,of Cincinnati, Ohio,for the Teamsters.Mr. Oliver W. Hardin,of Cincinnati,Ohio,for the Association.Mr. Thomas A. Ricci,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by General Warehousemen, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and HelpersUnion of America, Local 418, A. F. L., herein called the Teamsters,alleging that a question affecting commerce had arisen concerning therepresentation of employees of J. Charles McCullough Seed Company,Cincinnati, Ohio, herein called the Company, the National Labor Re-lations Board provided for an appropriate hearing upon due noticebeforeBenjamin E.Cook, Trial Examiner.Said hearing was heldat Cincinnati, Ohio, on October 12, 1944.The Company, the Ware-housemen, and the J. Charles McCullough Seed Company EmployeesAssociation, herein called the Association, appeared and participated.All parties were afforded full opportunity to be heard,to examine andcross-examinewitnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.' All parties wereafforded an opportunity to file briefs with the Board.59 N. L.R. B., No. 54.259 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case,, the Board makes the following :FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYJ. Charles McCullough Seed Company, an Ohio corporation, has itsprincipal place of business at Cincinnati, Ohio, where it is engaged inthe processing and sale of seeds.This proceeding solely concernscertain of the Company's employees at its warehouse located on EastThird Street, Cincinnati, Ohio.The Company annually purchasesseed valued at approximately $1,000,000, of which approximately 90percent is shipped to its warehouse from points outside the State ofOhio. Its annual sales exceed $1,500,000, and approximately 90 percentof its finished products is shipped to points outside the State of Ohio.The Company does not deny,. and we find, that it is engaged in com-merce within the meaning of the National Labor Relations Act.II.THEORGANIZATIONS INVOLVEDGeneralWarehousemen, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers Union of America, Local 418,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.J. Charles McCullough Seed Company Employees Association is alabor organization admitting to membership employees of theCompany.III. THE QUESTION CONCERNING REPRESENTATIONOn August 10, 1944, the Teamsters requested that the Companyrecognize -it as the bargaining representative of certain of the Com-pany's warehouse employees.The Company refused to grant suchrecognition until the Teamsters has been certified by the Board in anappropriate unit.On September 15, 1937, the Company's warehousemen, representedby a committee of six, executed a collective bargaining contract withthe Company. The contract provided as follows :(11) It is agreed that this agreement shall remain in full forceand effect to July 1, 1938, and after said time this agreement shallcontinue in full force and effect on a year to year basis, with theprovision that said agreement may be amended or cancelled by.either party as follows : If either party desires to amend or cancelthis agreement after June 30,1938, a thirty (30) day written noticeto that effect shall be given to the other party.Thereafter, from 1939 to 1943, the .parties executed five supplemen-tary amendments to the 1937 contract, the bargaining agency of theemployees then being known as the J. Charles McCullough Seed Com- J.CHARLES McCULLOUGHSEEDCOMPANY261pany Employees Association.The last of these amendments, datedOctober 23, 1943, provided that the 1937 contract "be hereby continuedin effect to July 1, 1944."The Association contends that the 1937 con-tract was continued in effect on July 1, 1944, for a further period of 1year and is therefore a bar to the instant proceeding.The Teamsterscontends that the 1943 amendment cannot be construed as extending the1937 contract beyond July 1, 1944. It is clear that, as originally written,the contract was terminable at any time after June 30, 1938, upon 30days' written notice by either party.Assuming that the contract wascontinued in operation on July 1, 1944, it was at best an agreementof indefinite duration which had been in effect for more than 1 year, andtherefore cannot be deemed a bar to a present determination of repre-sentatives.'A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Teamsters represents a substantial number ofemployees in the unit hereinafter found appropriate aWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITAll the parties are in agreement that the appropriate unit shouldcomprise all the Company's warehousemen, excluding office and cler-ical employees, foremen, assistant foremen, the shipping clerk,3 andother supervisory employees.However, the Teamsters would excludemaintenance employees and the janitor, whom the Association andthe Company would include.The maintenance employees repair machinery in the plant and makeminor building repairs.They work together with the warehousemen,have the same working conditions, and, since 1937, have been includedwith the warehousemen in the same bargaining agreements.The jan-itor,whose duty it is to clean the shop, has also been included inprevious contracts and works together with the other warehouseemployees.Under the circumstances, the maintenance employees andthe janitor have substantially the same interests as the warehouse-men and we shall include them in the appropriate unit.We find that all warehousemen employed at the Company's ThirdStreet, Cincinnati, Ohio, plant, including the janitor and maintenance'Matter of Allegheny Ludlam Steel Corporation,40 N. L.R B. 1285.z The Field Examiner reported that the Teamsters submitted 21 application for member-ship cards;that the names of 18 persons appearing on the cards were listed on the Com-pany's pay roll of August 24, 1944, which contained the names of 31 employees in thealleged appropriate unit ; and that the cards were dated August 1944The Association relies upon its contract to establish its interest in this proceeding.8Undisputed evidence in the record reveals that the shipping clerk has power effectivelyto recommend changes in the status of other employees. - 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, but excluding office and clerical employees, foremen, assist- -ant foremen, the shipping clerk, and all other supervisory employees-with authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit,appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that- the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection 4DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National Labor Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with J. Charles, Mc-Cullough Seed Company, Cincinnati, Ohio, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during the said pay-roll period because they were ill or onvacation or, temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tohe represented by General Warehousemen, International BrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpers Union ofAmerica, Local 418, affiliated with the American Federation of Labor,or by The Employees Association of the J. Charles McCullough SeedCompany, for the purposes of collective bargaining, or by neither.The Association requests that its name appear on the ballot as set forth in theDirection of Election.